                                    1   THE GALLIHER LAW FIRM
                                        Keith E. Galliher, Jr., Esq.
                                    2   Nevada Bar No. 220
                                    3   Jeffrey L. Galliher, Esq.
                                        Nevada Bar No. 8078
                                    4   George J. Kunz, Esq.
                                        Nevada Bar No. 12245
                                    5   1850 East Sahara Avenue, Suite 107
                                        Las Vegas, Nevada 89104
                                    6   Telephone: (702) 735-0049
                                    7   Facsimile: (702) 735-0204
                                        kgalliher@galliherlawfirm.com
                                    8   jgalliher@galliherlawfirm.com
                                        gkunz@lvlawguy.com
                                    9   Attorneys for Plaintiff
                                                                                   --o0o--
                                   10
                                                                   UNITED STATES DISTRICT COURT
                                   11
                                                                             DISTRICT OF NEVADA
1850 E. Sahara Avenue, Suite 107

 702-735-0049 Fax: 702-735-0204




                                   12
 THE GALLIHER LAW FIRM

    Las Vegas, Nevada 89104




                                   13
                                                                                             CASE NO.: 2:18-cv-01717-RFB-PAL
                                   14   DUKE THOMAS NGUYEN,

                                   15                Plaintiff,
                                   16   v.
                                                                                             STIPULATION AND ORDER FOR
                                   17
                                        PTS OF AMERICA, LLC, A Foreign Limited               EXTENSION OF TIME TO FILE
                                   18   Liability Company; THE STATE OF NEVADA;              PLAINTIFF DUKE THOMAS
                                        STATE OF NEVADA BOARD OF                             NGUYEN’S RESPONSE TO
                                   19   EXAMINERS; GOVERNOR BRIAN                            DEFENDANTS’, BRIAN SANDOVAL,
                                        SANDOVAL, AS CHAIRMAN OF THE                         ADAM PAUL LAXALT, BARBARA K.
                                   20   BOARD OF EXAMINERS; ATTORNEY                         CEGAVSKE, THE STATE OF
                                   21   GENERAL ADAM PAUL LAXALT, AS                         NEVADA, AND THE STATE OF
                                        MEMBER OF THE BOARD OF EXAMINERS;                    NEVADA BOARD OF EXAMINERS,
                                   22   SECRETARY OF STATE BARBARA K.                        MOTION TO DISMISS
                                        CEGAVSKE, AS MEMBER OF THE BOARD                     (Second Request)
                                   23   OF EXAMINERS; TRANSPORTATION
                                        EMPLOYEES DOE 1- 10; DOES 11-99
                                   24   inclusive, ROE CORPORATIONS 100-199,
                                   25   inclusive,

                                   26                Defendants.

                                   27

                                   28


                                                                                     1
                                    1           IT IS HEREBY STIPULATED AND AGREED TO by the parties, through their respective
                                    2   counsel, that the time period for Plaintiff to file a Response to Defendants’, Brian Sandoval, Adam
                                    3
                                        Paul Laxalt, Barbara K. Cegavske, The State of Nevada, and the State of Nevada Board of
                                    4
                                        Examiners, Motion to Dismiss, ECF No. 35, previously continued through Stipulation and Order,
                                    5
                                        ECF No. 41, be extended from April 12, 2019 to May 3, 2019.
                                    6

                                    7           IT IS FURTHER HEREBY STIPULATED AND AGREED TO by the parties that the

                                    8   deadline for any reply brief the State Defendants’ wish to file in response to Plaintiff’s Response to

                                    9   ECF No. 35, previously continued through Stipulation and Order, ECF No. 41, be extended to May
                                   10   10, 2019.
                                   11
                                                The purpose of the stipulation is to allow counsel to negotiate an appropriate dismissal of the
1850 E. Sahara Avenue, Suite 107

 702-735-0049 Fax: 702-735-0204




                                   12
 THE GALLIHER LAW FIRM




                                        State Defendants. Counsel for the State Defendants is out of the office until April 22, 2019 and
    Las Vegas, Nevada 89104




                                   13
                                        counsel for the Plaintiff is likewise out until April 29, 2019. The parties anticipate filing a stipulation
                                   14

                                   15   to dismiss the State Defendants, thus making the pending motion to dismiss moot. This is the second

                                   16   request for an extension of time for Plaintiff to file a Response to Defendants’ Motion to Dismiss

                                   17   and is also the second extension of time the State Defendants are requesting with regard to file any
                                   18
                                        reply brief necessitated by Plaintiff’s Response.
                                   19
                                         DATED this 12th day of April, 2019.                DATED this 12th day of April, 2019.
                                   20
                                         THE GALLIHER LAW FIRM                              AARON D. FORD
                                   21                                                       Attorney General
                                         /s/ Jeffrey L. Galliher______________
                                   22
                                         KEITH E. GALLIHER, JR., ESQ.                       /s/ D. Randall Gilmer_________________
                                   23    Nevada Bar No. 220                                 D. RANDALL GILMER (Bar No. 14001)
                                         JEFFREY L. GALLIHER, ESQ.                          Chief Deputy Attorney General
                                   24    Nevada Bar No. 8078                                DOUGLAS R. RANDS (Bar No. 3572)
                                                                                            Senior Deputy Attorney General
                                         GEORGE J. KUNZ, ESQ.
                                   25                                                       555 E. Washington Ave., Ste. 3900
                                         Nevada Bar No. 12245                               Las Vegas, NV 89101
                                   26    1850 E. Sahara Ave., Suite 107                     Attorneys for the State Defendants
                                         Las Vegas, NV 89104
                                   27    Attorney for Plaintiff

                                   28


                                                                                             2
                                    1                                               IT IS SO ORDERED.
                                    2

                                    3                                                _______________________________________
                                                                                     RICHARD F. BOULWARE, II
                                    4                                                UNITED STATES DISTRICT JUDGE
                                                                                     April 15, 2019
                                                                                     ____________________
                                    5                                                DATE
                                        1
                                          Defendant PTS has yet to file an answer or otherwise appear.
                                    6

                                    7

                                    8                                    CERTIFICATE OF SERVICE

                                    9
                                               I certify that on April 12, 2019, I electronically filed the foregoing STIPULATION AND
                                   10
                                        ORDER FOR EXTENSION OF TIME TO FILE PLAINTIFF DUKE THOMAS NGUYEN’S
                                   11
                                        RESPONSE TO DEFENDANTS’, BRIAN SANDOVAL, ADAM PAUL LAXALT, BARBARA K.
1850 E. Sahara Avenue, Suite 107

 702-735-0049 Fax: 702-735-0204




                                   12
 THE GALLIHER LAW FIRM




                                        CEGAVSKE, THE STATE OF NEVADA, AND THE STATE OF NEVADA BOARD OF
    Las Vegas, Nevada 89104




                                   13
                                        EXAMINERS, MOTION TO DISMISS (Second Request) via this Court’s electronic filing system.
                                   14
                                        Parties who are registered with this Court’s electronic filing system will be served electronically.
                                   15

                                   16                         AARON D. FORD
                                                              Attorney General
                                   17                         D. RANDALL GILMER
                                                              Chief Deputy Attorney General
                                   18                         DOUGLAS R. RANDS
                                   19                         Senior Deputy Attorney General
                                                              OFFICE OF THE ATTORNEY GENERAL
                                   20                         555 E. Washington Ave., Ste. 3900
                                                              Las Vegas, NV 89101
                                   21

                                   22                                                        /s/ Ashley Pourghahreman_____________
                                   23                                                        An Employee of:
                                                                                             THE GALLIHER LAW FIRM
                                   24

                                   25

                                   26

                                   27

                                   28


                                                                                         3
